I am unable to concur in the majority opinion, because, as I view it, that opinion unduly restricts the previous holdings of this court, and gives a too rigid construction to the statute.
Rem. Rev. Stat., § 1431 [P.C. § 9947], provides that administration of the estate of the person dying intestate
". . . shall be granted to some one or more of the persons hereinafter mentioned, and they shall be respectively entitled in the following order: . . ."
Section 1417 [P.C. § 9933] provides that, after the probate of any will, "letters testamentary shall be *Page 211 
granted to the persons therein appointed executors. . . ."
These two statutes are, in substance and effect, the same. In one, it is said that administration "shall be granted," as therein provided. In the other, it is said that, after probate of any will, letters testamentary "shall be granted" to the persons therein appointed executors.
Speaking with reference to the administration statute, in Inre Langill's Estate, 117 Wash. 268, 201 P. 28, it was said:
"The right of those interested to have an estate administered and distributed in accordance with law is the dominant right; the right of any particular person to administer the estate is a secondary right. When the allowance of the claim to exercise this secondary right may result in defeating the primary right, it should be refused.
"It may be that our conclusion trenches upon the weight of judicial authority. But the cases, for the greater part, are based upon and follow the rigid rules of the common law. In this state, the administration of estates is wholly statutory, and we feel free to give the statutes that construction which in our judgment will best accord with their purpose and spirit."
It will be noted that it is there said that the right of those interested to have an estate administered and distributed in accordance with the law is "the dominant right," and the right of any particular person to administer the estate is "a secondary right." It also appears that the court recognized that it was not following, in so construing the statute, the rigid rules of the common law, as supported by the weight of judicial authority. The case of In re Bredl's Estate, 117 Wash. 372, 201 P. 296, is to the same effect, and recognizes that the preference right given by statute to administer upon an estate is a valuable right. In *Page 212 In re Stotts' Estates, 133 Wash. 100, 233 P. 280, the person given the preference right of appointment under the statute was denied that right because she was "hostile to the creditors, the collection of whose claims she would hamper and delay. . . ."
As I understand the construction of the statute given in the cases cited, it does not limit the right to depart from the statute solely to the question of fraud. I do not think that it can be said that there was any fraud in the In re Stott'sEstates case.
The statute, § 1417 [P.C. § 9933], with reference to the probate of a will, containing the same language as the administration statute, should, in my opinion, be given the same construction. With reference to the granting of letters testamentary to the person named in the will as executor in Inre Robinson's Estate, 149 Wash. 307, 270 P. 1020, it is said:
"Upon objections by the respondents, the superior court refused to confirm and appoint Harry W. Robinson as one of the executors of the will. Very great respect will be given by the court to the suggestion or nomination by a testator in this respect; but the trial court is not bound or concluded by a nomination made in the will."
The right to an appointment of administrator is a valuable right, as also is the right of the one named in the will to be executor. These rights originate in the same source, to wit, the legislature. Rem. Rev. Stat., § 1394 [P.C. § 10021], provides that every person who shall have attained the age of majority and being of sound mind "may by last will devise all his or her estate, real and personal." The right there given by statute is not an inherent one, but one which is subject to legislative control.
In 28 R.C.L. 71, it is said:
"Although it has frequently been held that the privilege of making a will is not an inherent right *Page 213 
and is subject to legislative control, the privilege is one which is accorded to nearly all persons over twenty-one years of age."
It can hardly be doubted that the persons named by the probate court in this case, owing to their familiarity with the conditions of the estate, were the best qualified to administer upon it, and the rights of the parties interested in the estate will be best served by sustaining their appointment. In my opinion, the judgment of the trial court should be affirmed.
For the reasons herein indicated, I dissent.
BEALS, C.J., HOLCOMB, and TOLMAN, JJ., concur with MAIN, J.